EX-10.(O)(8) 6 exhibito8.htm AMENDMENT NO. 7 ALLTEL 401(K) PLAN

Exhibit (o)(8)

AMENDMENT NO. 7
TO
ALLTEL CORPORATION 401(k) PLAN
(January 1, 2001 Restatement)

          WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL
Corporation 401(k) Plan, as amended and restated effective January 1, 2001, and
as subsequently amended (the “Plan”); and

     WHEREAS, the Company desires further to amend the Plan;

     NOW, THEREFORE, the Company hereby amends the Plan in the respects
hereinafter set forth:

     Effective as of January 1, 2004, Appendix B of the Plan is amended by
adding a new subsection (h) at the end thereof to provide as follows:



  (h)   For the 2004 Plan Year, each person who



  (i)   was an active employee of CellCom/New-Cell, Inc. and became an Employee
on February 20, 2004;     (ii)   was an active employee of MobileTel, LLC and
became an Employee on November 1, 2004; or     (iii)   was an active employee of
United States Cellular Corporation (“USCC”) and became an Employee either on
December 1, 2004 or pursuant to the Purchase Agreement between USCC and the
Company effective December 1, 2004.

     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused
this Amendment to be executed on this 13th day of December, 2004.

            ALLTEL CORPORATION


 
      By:   /s/ Scott T. Ford       Title: President and Chief Executive Officer
           

